ON MOTION FOR REHEARING.
Broyles, J.
In our opinion, this case is controlled by the ruling in Flournoy & Epping v. Rutledge, 73 Ga. 735 (2), where it was held.: • “After summons of garnishment has been issued and served,, and the garnishee has appeared and filed an answer, admitting indebtedness to the defendant, and tendered the money in court in discharge of its liability under the garnishment, it is too late to tender an issue and traverse as to the legality of the summons of garnishment or return of the sheriff. Appearance and pleading waives all objection to the process and return of the officer.” That decision has never been overruled, and being an older adjudication than the decision in Ahrens & Ott Manufacturing Co. v. Patton Co., 94 Ga. 247 (21 S. E. 523), cited by counsel for the defendant in error in its motion for rehearing, if there is any conflict between the two decisions, we are of course bound by the older. Rehearing denied.